DETAILED ACTIONAcknowledgements
 The Applicant’s  amendment filed on October 1,  2020is hereby acknowledged. Claims 1-10, 12-17 and 21-24 are pending and have been examined. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1,  2020 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Response to Arguments
Examiner states that the amended limitations of  are rejected in view of newly discovered reference Solis  (US Patent Application Publication 2015/0178693)  See following rejection. 


Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims  1-10, 12-17 and 21-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims  1-10, 12-17 and 21-24. As discussed in MPEP § 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP § 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP § 2106.05(f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, a conclusion under 5
In the present application, claims 1–9 are directed to a machine (i.e., computing system); claims 10 and 12-17 are directed to a process (i.e., method); and claims 21-24 are directed to an article (e.g., non-transitory machine readable medium). Thus, the eligibility analysis proceeds to Step 2A.1. 
The limitations of claim 1 that define an abstract idea are identified in bold below:

a secure database including (1) a plurality of source identifiers corresponding to source financial accounts and (2) a plurality of destination identifiers corresponding to destination financial accounts, the plurality of source identifiers being linked with a user identifier in the secure database, the user identifier corresponding to a user of a user device; 
a processor communicatively coupled to the secure database; and a memory communicatively coupled to the processor and including instructions that are executable by the processor for causing the processor to: 
generate a first user interface displayable on the user device communicatively coupled to the processor via a network, the first user interface including a list of available destination financial accounts corresponding to a set of destination identifiers of the plurality of destination identifiers;
receive, from the user device via the network, a first selection corresponding to a destination financial account from the list of available destination financial accounts; 
 determine a transmission type from among a plurality of transmission types based on the selected destination financial account;
determine a list of available source financial accounts based on the determined transmission type; 
generate a second user interface displayable on the user device, the second user interface including the list of available source financial accounts, the list of available source financial accounts corresponding to a set of source identifiers of the plurality of source identifiers; 
receive, from the user device via the network, a second selection corresponding to a source financial account from the list of available source financial accounts; 
generate a transmission pairing including the source financial account and the destination financial account by linking in the secure database (i) a source identifier corresponding to the source financial account and (ii) a destination identifier corresponding to the destination financial account; 
link the transmission pairing with the user identifier in the secure database; and 
generate a third user interface displayable on the user device and including a selection option corresponding to the transmission pairing and selectable by the user device; detect a selection of the selection option; 
based on detecting the selection of the selection option, transmit a request for a monetary amount to the user device; receive the  monetary amount from the user device; and 
based on receiving the monetary amount, execute a transmission process in which the monetary amount is electronically transmitted from the source financial account to the destination financial account in accordance with the determined transmission type. 

Claim 1 recites an approach to the selection and transferring of a monetary value between accounts. The highlighted portions comprise a substantial part of claim 1 and recite activities that normally occur in the course of a user processing a transaction via a financial institution. The highlighted portions of claim 1 above recite an sales activity performed within a transaction having both commercial aspects. Because these limitations describe a commercial interaction involving a consumer transaction, the claim is found to recite an abstract idea under the grouping “certain methods of organizing human activity.” 
The judicial exception is not integrated into a practical application. In claim 1, the additional elements or combination of elements other than the abstract idea include a secure database, a user device; a processor communicatively coupled to the secure database; and a memory communicatively coupled to the processor  and a plurality of user interfaces. The processor-implemented elements  and database are recited at a high level of generality an only generally linked to performance of the activities in the abstract idea in bold above. This is effectively adding the words “apply it” with the abstract idea. Therefore, when the additional elements of claim 1 are considered both individually and in an ordered combination, they fail to integrate the abstract idea into a practical application.
Lastly, the additional elements, both individually and as an ordered combination, do not amount to significantly more than the judicial exception. As discussed under Step 2A.2, the additional element(s) amount to no more than instructions, at a high level of generality, to 
Dependent claims 2-9, 12-17 and 22-24 further elaborate on the abstract idea identified in the independent claims by reciting details of the pre-authorization process, which is part of the commercial or legal interaction. These claims recite:

wherein the memory includes additional instructions that are executable by the processor for causing the processor to generate, in response to the selection of the selection option by the user device, a fourth user interface displayable on the user device, the fourth user interface including an input option selectable by the user to input, via the user device, the monetary amount.   
wherein the third user interface includes a plurality of selection options corresponding to a plurality of transmission pairings stored in the secure database, each of the plurality of selection options being selectable by the user device to initiate a different transmission process.   
wherein the memory includes additional instructions that are executable by the processor for  causing the processor to validate at least one of the source financial account or the destination financial account prior to initiating the transmission process.   
wherein the additional instructions are executable by the processor for causing the processor to validate the source financial account or the destination financial account by verifying that the source identifier corresponding to the source financial account or the destination identifier corresponding to the destination financial account is stored in the secure database.  
wherein the additional instructions are executable by the processor for causing the processor to validate the source financial account by verifying that the source financial account  has at least the monetary amount prior to initiating the transmission process. 
wherein the secure database further includes: a plurality of transmission pairings, each pairing of the plurality of transmission pairings including one source identifier of the plurality of source identifiers and one destination identifier of the plurality of destination identifiers; and a plurality of instructive notes, each note of the plurality of instructive notes being linked with a corresponding transmission pairing of the plurality of transmission pairings 

 There are no new additional elements beyond those analyzed in the independent claims, so the same analysis under Step 2A.2 and Step 2B applies, and these dependent claims are therefore ineligible.
In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. When the claimed invention is considered as a whole, it is reasonably interpreted as being 
Given that the claimed invention predominantly recites features that pertain to the abstract idea rather than to improving a computer, a technology, using a particular machine, or other Step 2A.2 or Step 2B factors that weigh towards eligibility, and does not contain any meaningful ordered combination of additional elements, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-17 and 21-24 are rejected under 35 U.S.C. 103 as being Solis  (US Patent Application Publication 2015/0178693)


As per claims 1, 10 and 21,
Solis  discloses a system, comprising:
 a secure database including (1) a plurality of source identifiers corresponding to source financial accounts and (2) a plurality of destination identifiers corresponding to destination financial accounts, the plurality of source identifiers being linked with a user identifier in the 
a processor communicatively coupled to the secure database; and a memory communicatively coupled to the processor and including instructions that are executable by the processor for causing the processor to: (paragraph 38)
generate a first user interface displayable on the user device communicatively coupled to the processor via a network, the first user interface including a list of available destination financial accounts corresponding to a set of destination identifiers of the plurality of destination identifiers;(Figures 9, 10,  paragraph 99)
receive, from the user device via the network, a first selection corresponding to a destination financial account from the list of available destination financial accounts; (Figure 9, element 910b, paragraph 99 [pre-stored destination account is selected via pulldown])
 determine a transmission type from among a plurality of transmission types based on the selected destination financial account;(Figure 9, element 910c [i.e. whether the transmission is recurring] )
determine a list of available source financial accounts based on the determined transmission type; (Figure 9, element 910a, paragraph 99 [pre-stored destination account is selected via pulldown])
generate a second user interface displayable on the user device, the second user interface including the list of available source financial accounts, the list of available source financial accounts corresponding to a set of source identifiers of the plurality of source identifiers; (Figure 10, element 1010a, paragraph 100 [pre-stored destination account is selected via pulldown])
financial account from the list of available source financial accounts; (Figure 10, element 1010a, paragraph 100 [pre-stored destination account is selected via pulldown] – Examiner notes  mere duplication of parts (e.g. second selection, second source etc . ) has no patentable significance unless new and unexpected result is produced, In re Harza, 124 USPQ 378 (CCPA 1960)
generate a transmission pairing including the source financial account and the destination financial account by linking in the secure database (i) a source identifier corresponding to the source financial account and (ii) a destination identifier corresponding to the destination financial account; (paragraph 59, [tabular form is considered a “database”])
link the transmission pairing with the user identifier in the secure database; and (paragraph 59, [user is linked to account information”])
generate a third user interface displayable on the user device and including a selection option corresponding to the transmission pairing and selectable by the user device; detect a selection of the selection option; (Figure 10, paragraph 100) – Examiner notes  mere duplication of parts (e.g. third user interface etc . ) has no patentable significance unless new and unexpected result is produced, In re Harza, 124 USPQ 378 (CCPA 1960)
based on detecting the selection of the selection option, transmit a request for a monetary amount to the user device; receive the  monetary amount from the user device; and (paragraph 61, 100)
based on receiving the monetary amount, execute a transmission process in which the monetary amount is electronically transmitted from the source financial account to the financial account in accordance with the determined transmission type. (Abstract, paragraph 47, 49)


As per claim 2, 
Solis discloses the system of claim 1,
wherein the memory includes additional instructions that are executable by the processor for causing the processor to generate, in response to the selection of the selection option by the user device, a fourth user interface displayable on the user device, the fourth user interface including an input option selectable by the user to input, via the user device, the monetary amount.  (Solis; Figure 9, paragraph 99) 

As per claim 3, 
Solis  discloses the system of claim 1,
herein the third user interface includes a plurality of selection options corresponding to a plurality of transmission pairings stored in the secure database, each of the plurality of selection options being selectable by the user device to initiate a different transmission process.  (Solis; Figure 10)  Examiner notes that “being selectable” merely recited a usage and fails to define the claim over the prior art record. Examiner further notes that mere duplication of parts (e.g. third user interface etc .. ) has no patentable significance unless new and unexpected result is produced, In re Harza, 124 USPQ 378 (CCPA 1960)

As per claim 4 and 12, 
financial account or the destination financial account prior to initiating the transmission process.   (Solis;  paragraph 53)
As per claim 5 and 13, 
Solis discloses the system of claim 4,
wherein the additional instructions are executable by the processor for causing the processor to validate the source financial account or the destination financial account by verifying that the source identifier corresponding to the source financial account or the destination identifier corresponding to the destination financial account is stored in the secure database.  (Solis;  paragraph 53)
As per claim 6 and 14, 
Solis discloses the system of claim 4,
wherein the additional instructions are executable by the processor for causing the processor to validate the source financial account by verifying that the source financial account  has at least the monetary amount prior to initiating the transmission process.  (Solis;  paragraph 53)
As per claim 7 and 15, 
Solis discloses the system of claim 1,


 As per claim 8 and  16, 
Solis discloses the system of claim 1,
wherein the memory includes additional instructions executable by the processor for causing the processor to: generate, in response to initiating a new transmission from a new source financial account to a new destination financial account, a fourth user interface displayable on the user device, the fourth user interface including a second selection option selectable by the user to generate, via the user device, a new transmission pairing including a new source identifier corresponding to the new source financial account linked with a new destination identifier corresponding to the new destination financial account, and to link the new transmission pairing with the user identifier in the secure database.  (Solis;  Figure 10, paragraph 100)
Examiner further notes that mere duplication of parts (e.g. fourth user interface, second selection option etc .. ) has no patentable significance unless new and unexpected result is produced, In re Harza, 124 USPQ 378 (CCPA 1960)

As per claim 9, 17 and 23, 
financial account in the list of available source financial accounts is a different financial account held by the user . (Solis Figure 4B) 

As per claim 22, 
Solis  discloses the non-transitory computer-readable medium of claim 21,
further comprising program code that is executable by the processor for causing the processor to validate at least one of the source or the destination prior to electronically transmitting the secure information from the source to the destination.  (Solis,   paragraph 53)


As per claim 24, 
Solis  discloses the non-transitory computer-readable medium of claim 23,wherein at least one destination financial account in the list of available destination financial accounts is held by the user.  (Solis Figure 10 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M WINTER whose telephone number is (571)272-6713.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.W/            Examiner, Art Unit 3685                                                                                                                                                                                                        

/STEVEN S KIM/                Primary Examiner, Art Unit 3685                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan. 7, 2019). 
        2 Id. at 52.
        3 Id. at 55.
        4 Id.
        5 Id. at 56.